DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/515,215, filed 7/18/19, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/627,497, filed on 6/20/19.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 and 22-24 of U.S. Patent No. 10,770,010 B2 (Okamoto). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of claims 1-3 and 7-9 of the instant application may be found in claims 15-17 and 22-24.
Regarding claim 1, Okamoto 010’ discloses a display panel comprising: a first display element; a second display element; and a strain sensor; and wherein the display panel is configured so that light emitted by the second display element is sighted by a user of the display panel when the strain sensor does not sense strain whereas light emitted by the first display element 
Regarding claim 2, Okamoto 010’ discloses wherein the strain sensor comprises a metal thin film resistor (claim 16).
Regarding claim 3, Okamoto 010’ discloses wherein the strain sensor comprises a piezoelectric element (claim 17).
Regarding claim 7, Okamoto 010’ discloses a display panel comprising: a display element; and a strain sensor; wherein the display panel is configured so that light is emitted by the display element when the strain sensor does not sense strain whereas light is not emitted by the display element when the strain sensor senses strain (claim 22).
Regarding claim 8, Okamoto 010’ discloses wherein the strain sensor comprises a metal thin film resistor (claim 23).
Regarding claim 9, Okamoto 010’ discloses wherein the strain sensor comprises a piezoelectric element (claim 24).
Claims 4, 5, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,770,010 B2 (Okamoto)in view of Horikoshi et al (10,345,954 B2).
Regarding claims 4 and 10, Okamoto discloses the display panel of independent claims 1 and 7 however, Okamoto does not disclose wherein the display panel is bendable (claims 4 and 10).

It would have been obvious, prior to effective filing date of the instant application, for one having ordinary skill in the art, to modify Okamoto with the teachings of Horikoshi et al to disclose a bendable display panel in order to perform page turning of electronic information with a similar feeling to that of page turning in a book in touch display devices.
Regarding claims 5 and 11, Okamoto discloses the display panel of independent claims 1 and 7 however, Okamoto does not disclose wherein the display panel is bendable in a first direction and in a second direction different from the first direction (claim 5 and 11).
Horikoshi et al discloses wherein the display panel is bendable in a first direction and in a second direction different from the first direction (Figure 4; column 8, lines 64-67 thru column 9, lines 1-36).
It would have been obvious, prior to effective filing date of the instant application, for one having ordinary skill in the art, to modify Okamoto with the teachings of Horikoshi et al to disclose a bendable display panel in first and second directions where the first direction in different from the second in order to change the speed along with forward and backward motion of page turning in a book in touch display devices.
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose nor fairly suggest a display panel further comprising a plurality of display pixels and a plurality of sensing pixels, wherein each of the plurality of the display pixels comprises a corresponding first display element and a corresponding second display element, wherein each of the plurality of the sensing pixels comprises a corresponding strain sensor, wherein the plurality of the display pixels is arranged in a first matrix, and wherein the plurality of the sensing pixels is arranged in a second matrix (claim 6) and further comprising a plurality of display pixels and a plurality of sensing pixels, wherein each of the plurality of the display pixels comprises a corresponding display element, wherein each of the plurality of the sensing pixels comprises a corresponding strain sensor, wherein the plurality of the display pixels is arranged in a first matrix, and wherein the plurality of the sensing pixels is arranged in a second matrix (claim 12) further incorporated in the independent .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
August 17, 2021